DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Notice of Allowance is in response to the AFCP 2.0 request and amendment filed on December 22nd, 2021 for application no. 17/095,284 filed on November 11th, 2020. Claims 10-14 and 17 are pending. In the present amendment, claims 12 and 14 are amended, and claims 1-9, 15-16 and 18-20 are canceled.

Response to Arguments
The Applicant's arguments filed December 22nd, 2021 are in response to the Office Action mailed October 22nd, 2021. The Applicant's arguments have been fully considered.
Regarding Claims 10 and 17, Applicant has recited features that distinguish from those taught by the prior art of record. See allowable subject matter set forth below.

Allowable Subject Matter
Claims 10-14 and 17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Regarding Claim 10, none of the prior art discloses or renders obvious an axle assembly having the combination of features recited in claim 10, and particularly “a torque sensing assembly coupled to at least one of the axle housing and the first bearing support operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear” and “wherein the axle housing includes a differential housing portion of the differential, and the differential housing portion includes a first differential side plate to which the first bearing support is coupled, and the first differential side plate includes a receiving hole extending in a direction from a surface of the differential housing portion toward the first bearing, and the receiving hole configured to receive a fourth strain gage which includes a strain gaged pin operable to measure a strain in the receiving hole”.
The closest prior art of Dewa (US 10,837,544) discloses an axle assembly (Fig. 2, 8) comprising a first bearing support (Fig. 4, 41), but fails to disclose “wherein the axle housing includes a differential housing portion of the differential, and the differential housing portion includes a first differential side plate to which the first bearing support is coupled, and the first differential side plate includes a receiving hole extending in a direction from a surface of the differential housing portion toward the first bearing, and the receiving hole configured to receive a fourth strain gage which includes a strain gaged pin operable to measure a strain in the receiving hole”, and there is no motivation to modify the first bearing support taught by Dewa absent impermissible hindsight.
Regarding Claim 17, none of the prior art discloses or renders obvious a differential having the combination of features recited in claim 17, and particularly “a torque sensing assembly coupled to the differential housing portion and operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear” and “wherein the differential housing portion includes a first differential side plate to which the first bearing support is coupled, the first differential side plate includes a receiving hole extending in a direction from a surface of the differential housing portion toward the first bearing, and the receiving hole configured to receive the torque sensing assembly which includes a strain gaged pin operable to measure a strain in the receiving hole”.
The closest prior art of Dewa (US 10,837,544) discloses a differential (Fig. 4, 13) comprising a first bearing support (41), but fails to disclose “wherein the differential housing portion includes a first differential side plate to which the first bearing support is coupled, the first differential side plate includes a receiving hole extending in a direction from a surface of the differential housing portion toward the first bearing, and the receiving hole configured to receive the torque sensing assembly which includes a strain gaged pin operable to measure a strain in the receiving hole”, and there is no motivation to modify the first bearing support taught by Dewa absent impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659